UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4858



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CYNTHIA M. LOVE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-03-188)


Submitted:   June 26, 2006                    Decided:   July 6, 2006


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for
Appellant.    Charles T. Miller, Acting United States Attorney,
Joshua C. Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cynthia Love appeals the forty-two-month sentence imposed

by the district court after she pled guilty to aiding and abetting

retaliation   against    an   informant,    in   violation   of   18   U.S.C.

§§ 1513(b), 2 (2000).*    Love’s counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying there

are no meritorious issues for appeal, but questioning whether this

court should reconsider the decision in United States v. Cross, 371

F.3d 176 (4th Cir. 2004).      We affirm.

          Love   contends      that   the    district   court     erred   by

determining her base offense level under U.S. Sentencing Guidelines

Manual § 2X3.1(a) (2004), because the court held her accountable

for relevant conduct relating to the underlying offense about which

she did not know or could not have reasonably known.         In Cross, 371

F.3d at 182, we rejected this contention.          Although Love urges us

to reconsider our holding in Cross, “a panel of this court cannot

overrule, explicitly or implicitly, the precedent set by a prior

panel of this court.”     Scotts Co. v. United Indus. Corp., 315 F.3d

264, 271-72 n.2 (4th Cir. 2002) (internal quotation marks and

citation omitted).

          In sentencing Love, the district court considered the

properly calculated advisory guideline range and the factors listed


     *
      Although the pro se notice of appeal was not received by the
district court within the appeal period, it was timely under Fed.
R. App. P. 4(c) and Houston v. Lack, 487 U.S. 266 (1988).

                                  - 2 -
in 18 U.S.C. § 3553(a) (2000).   The sentence imposed was within the

ten-year statutory maximum, see 18 U.S.C. § 1513(b), and four

months below the properly-calculated advisory guideline range.

Additionally, the sentence was selected pursuant to a reasoned

process in accordance with the law.      United States v. Green, 436

F.3d 449 (4th Cir. 2006).    For these reasons, we conclude that

Love’s sentence was reasonable.

          In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.       We therefore

affirm Love’s conviction and sentence.      This court requires that

counsel inform Love, in writing, of the right to petition the

Supreme Court of the United States for further review.      If Love

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.     Counsel’s motion must

state that a copy thereof was served on Love.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 - 3 -